Citation Nr: 9931510	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder, currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This appeal arises from a rating decision of August 1995 from 
the Montgomery, Alabama, Regional Office (RO).  The veteran 
perfected an appeal of this decision to the Board of 
Veterans' Appeals (Board) and in a June 1997 decision, the 
case was remanded to the RO for additional evidentiary 
development and adjudication.  The case was returned to the 
Board and in a November 1998 decision, the case was again 
remanded to the RO for evidentiary development.  The case is 
again before the Board for consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's post traumatic stress disorder (PTSD) 
causes him to be unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  The claim for a total disability rating due to individual 
unemployability is denied.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.16(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased rating

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

A rating decision in September 1992 granted service 
connection for "post traumatic stress disorder" and 
assigned a 10 percent disability rating.  A rating decision 
in March 1993 increased the disability rating to 30 percent.  
The disability rating was increased to 50 percent in an 
August 1995 rating decision.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The rating criteria of Diagnostic Code 9411 for PTSD in 
effect at the time of veteran initiated his claim provide 
that the disability will be rated under the criteria for 
psychoneurotic disorders.  These criteria provide that a 10 
percent rating is warranted where emotional tension or 
anxiety is productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where the 
psychoneurotic symptoms produce reduction in initiative, 
flexibility, efficiency, and reliability to produce definite 
industrial impairment.  A 50 percent rating would be 
appropriate if the disorder is productive of considerable 
industrial impairment and a 70 percent rating is warranted if 
the disorder is productive of severe industrial impairment 
based on the veteran's ability to interact on both a social 
and industrial level, as confirmed by current clinical 
findings.  A 100 percent rating is appropriate when the 
attitudes of all contacts result in virtual isolation in the 
community, there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (Court) stated that the term "definite" as 
set forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 
9411) was qualitative in character, unlike the other terms 
used to ascertain the level of severity of a psychiatric 
disability, which were quantitative in character.  The Court 
invited the Board to construe the term "definite" in such a 
manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(b)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed.Reg. 52,695 (1996).  
Under the criteria of Diagnostic Code 9411 for PTSD, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decreases work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

During the pendency of the veteran's claim, the psychiatric 
rating criteria were changed.  The veteran is entitled to 
have his claim evaluated under both the old and the new 
criteria, and have to criteria most favorable to his claim 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, both the old and the new psychiatric rating 
criteria will be considered.

A June 1995 VA examination report notes that the veteran had 
PTSD and an organic mood disorder, and that he was socially 
and industrially impaired.  The Global Assessment of 
Functioning (GAF) value was 55 which is indicative of 
moderate symptoms or moderate impairment.  An October 1997 VA 
social and industrial survey report includes diagnoses of 
chronic and severe PTSD, panic disorder, and major 
depression.  The current GAF was 35 and the past year GAF was 
40.  These GAF values are indicative of major impairment in 
several areas including being unable to work.  While this 
report indicates the veteran is unemployable due to 
psychiatric causes, it does not show the degree of impairment 
due only to the service connected PTSD.  Therefore, these 
medical records do not show that the veteran's PTSD alone 
causes him to be unemployable.

A March 1999 VA examination report notes a diagnosis of PTSD 
with depression.  The GAF value due to PTSD was 50 which is 
indicative of serious symptoms or serious impairment 
including being unable to keep a job.  However, the examiner 
opined that the veteran was not unemployable due to PTSD 
alone and the impairment from PTSD was moderate.  An April 
1999 VA examination report shows a diagnosis of chronic 
severe PTSD and a GAF value of 50.  Additionally, the 
examiner went on to state that the veteran was unable to 
establish and maintain effective social and occupational 
relationships due to his PTSD and there was support in the 
record for the inability of the veteran to effectively adapt 
to the occupational work force due to PTSD.  The examiner 
then opined that the veteran was not totally unemployable due 
to PTSD but that a cerebrovascular accident and other 
physical concerns along with PTSD caused him to be 
unemployable.  These examination reports offer opinions that 
the veteran's PTSD did not render him unemployable.  However, 
both reports provide GAF values which are indicative of the 
veteran being unable to keep a job and the April 1999 report 
notes the veteran was unable to establish and maintain 
effective occupational relationships due to his PTSD.

An April 1995 VA social work record notes an assessment of 
chronic severe PTSD and indicates the veteran was 
unemployable.  An April 1999 VA social and industrial survey 
indicates that the veteran was unable to participate in 
competitive employment due to PTSD.  Additionally, a November 
1998 VA clinical record shows a diagnosis of severe PTSD 
causing unemployability and provides a GAF value of 32.  A 
February 1999 VA clinical record also shows a diagnosis of 
severe PTSD causing unemployability and a GAF value of 40.  
These GAF values are indicative of major impairment in 
several areas including being unable to work.  A May 1999 VA 
clinical record shows a diagnosis of severe PTSD causing 
unemployability and a GAF value of 42 which is indicative of 
serious impairment including being unable to keep a job.  
These records indicate that the veteran's PTSD has caused him 
to be unemployable and the clinical records offer GAF values 
based on the PTSD which indicate the veteran is unemployable.

As noted, several records show that the veteran is not 
unemployable due to his PTSD alone.  Other records offer 
conflicting evidence as to whether the veteran's PTSD causes 
him to be unemployable.  These records offer the opinion that 
he is employable despite his PTSD yet report symptoms due to 
PTSD or GAF values due to PTSD that are serious enough to 
render him totally disabled and/or unemployable.  Finally, 
there is evidence that definitely shows that the veteran's 
PTSD renders him unemployable.  The record shows that the 
veteran worked up to the time he had a cerebrovascular 
accident which is not service connected.  He has not worked 
since then.  This would indicate that his unemployment is due 
to non service connected causes.  However, as noted, there is 
probative medical evidence in the record which shows that 
despite his non service connected medical problems, the 
veteran's PTSD has rendered him unemployable.  Therefore, the 
evidence in the record shows both that the veteran is 
employable and unemployable due to his PTSD.  Accordingly, 
with application of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b) (West 1991), the veteran's PTSD causes 
him to be unemployable despite his other non service 
connected disabilities.  Unemployability is one of the 
factors in the rating criteria in effect at the time the 
veteran's claim was initiated which entitles him to a 100 
percent disability rating.  38 C.F.R. §§ 4.126, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Since a 100 percent rating is warranted under the criteria 
that were in effect at the time the veteran initiated his 
claim, it is not necessary to consider the revised 
psychiatric rating criteria.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).

Based on the above, the evidence supports granting a 100 
percent disability rating for PTSD.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).

Unemployability

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the claim.  The U.S. Court of Veterans Appeals 
(now U.S. Court of Appeals for Veterans Claims) (Court) has 
determined that the use of the statutory term "well 
grounded" should be confined to matters in which the 
evidence is dispositive.  Therefore, in cases such as this, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of the lack 
of entitlement under the law.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.16(a) (1999).

As noted above, the veteran is now entitled to a 100 percent 
disability rating for PTSD.  Therefore, the schedular rating 
for the service connected disability is now total.  
Accordingly, he is not eligible for consideration of a total 
disability rating under 38 C.F.R. § 4.16(a) (1999) since such 
a claim supposes that the disability rating is less than 
total.  Since the veteran is not entitled to consideration of 
a claim for a total disability rating due to individual 
unemployability, the claim must be denied.  Green v. West, 11 
Vet. App. 472,476 (1998) ("Since the veteran . . . is 
entitled to a 100% schedular rating . . ., he is not eligible 
for a TDIU [total disability due to individual 
unemployability] evaluation.").



ORDER

1.  A 100 percent disability rating for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.
2.  The claim for a total disability rating due to individual 
unemployabiltiy is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

